DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-38, 40-44, 46-48 and 56-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 43: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving and providing authorization relating to a secondary account (receiving and providing information, i.e., data gathering, is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Revised Guidance 55, n.31.); receiving access to a companion mobile application in response to a validation (receiving information in response to authentication, i.e., data gathering, is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Revised Guidance 55, n.31.); submitting policy claim associated with primary insurance policy and with secondary policyholder (“submitting policy claim” is an abstract idea, i.e., a certain method of organizing human activity in the form of commercial interaction that includes sales activities or behaviors; alternatively, this function could be viewed as insignificant extra-solution activity because it’s just transmitting information. Revised Guidance 55, n.31.); and updating the insurance policy based on information received from the companion mobile application and submitted policy claim (updating information is insignificant post-solution activity. Revised Guidance 55, n.31). In other words, the claim describes a process for allowing a primary policyholder to restrict certain information accessible to a secondary policyholder via authorization. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activities or mental processes, but for the recitation of generic computer components. These limitations fall under the subgroup “managing personal behavior/relationship/interactions between people” of “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitations of using a computers (server) and devices to perform the steps, pairing devices based on validation of the authorization, and displaying subset on policy information that is defined by attributes provided by the primary policyholder. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Both steps of pairing devices and displaying subset of policy information are extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of providing information, pairing devices, receiving information, displaying subset of information, submitting information and updating information, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing system (processor) is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2. 
Also, the concept of allowing a primary accountholder (policyholder) restrict certain information accessible to a secondary accountholder (policyholder) via authorization, and displaying a subset of information based on such authentication credentials are a notoriously well-understood, routine and conventional activity. See for example, Eicher et al. (USPAP 2011/0313870) at 0130; Schepis et al. (USPN 8918903) at col. 1, lines 7-25 as supporting this assertion (Berkheimer option 3 or 4).
Furthermore, the disclosure further teaches that the technique of pairing devices to confirm identity of devices is well known to a person of ordinary skill in the art (0047: “[S]uch pairing techniques would be known to a person of ordinary skill in the art”). Accordingly, a conclusion that the pairing step is well-understood, routine and conventional activity is supported under Berkheimer option 1.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 37 recites a corresponding machine equivalent of claim 43. This claim is similarly rejected under the same rationale as claim 43, supra.

Claims 38 and 44 recite updating the subset of the primary policy information based on at least one change to the primary insurance policy information. Updating information is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.


Claims 40 and 46 recite wherein the change to the primary insurance policy information is received from a server, nfc device or cloud-based network. Receiving information from a server over network is no more than mere instructions to apply the exception using generic computer component. These additional elements are as addressed in the Steps 2A2 and B in the claim 43 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 43, supra.


Claims 41 and 47 recite wherein the change to the primary insurance policy information is submitted by at least one of the primary policyholder, an insurance company that provides the primary insurance policy, or the secondary policyholder. Submitting or sending information is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.


Claims 42 and 48 recite wherein the option information further comprises a second subset of the primary insurance policy information accessible by a second secondary account, wherein the second subset of information is different from the first subset of information. This limitation is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.

Claim 56 and 57 recite wherein the at least one change to the primary insurance policy information is received from the companion device. This limitation is also part of the abstract idea identified in claim 43, and is similarly rejected under the same rationale as claim 43, supra.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38, 40-44, 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brinkman et al (USPAP 2013/0067208) in view of Brubacher et al (USPAP 2009/0240814) and further in view of Feldman et al (USPAP 2013/0073318).

Re claims 37, 42-43, 48: Brinkman teaches computer-implemented method for accessing information relating to a stored primary information (insurance policy) of a primary user (policyholder), the method comprising the following operations performed by one or more processors:
receiving, from a primary mobile application associated with a primary user (policyholder), authorization for relating to a secondary account associated with a secondary user (policyholder) for a primary information (insurance policy) stored on a server ([0027] “allows a higher level user to select and set a feature and the lock the selection down for any lower level user”; [0067]-[0070], fig. 7);
providing, to the server, the authorization ([0027], [0031],[0067]-[0070], fig. 1);
receiving, from the server, access to a companion mobile application on the companion mobile device of the secondary user (policyholder) in response to a validation ([0024]-[0027], [0031],[0067]-[0070], fig. 1);
displaying, via the companion mobile application, first subset of the primary (insurance policy) information, wherein the subset of the primary (policy) information is defined by option information provided by the primary device, and wherein the option information comprises a set of attributes specifying one or more types of information accessible to the secondary account (abstract, [0027], [0031],[0067]-[0070], fig. 1).

Brinkman does not explicitly teach pairing the companion mobile device with a primary device associated with the primary user (policyholder) for the primary information (insurance policy) based on a validation.
Brubacher teaches the concept of pairing two mobile devices based on validation (0035-0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brinkman with this feature as taught by Brubacher for the obvious reason of ensuring that the companion device is associated and able to communicate with the primary device via conventional and well known pairing technique, thereby enhancing the flexibility of the process/system.

Brinkman does not explicitly teach submitting, to the server via the companion mobile application, a policy claim associated with the primary insurance policy and with the secondary policyholder; and updating the primary policy information stored on the server based on information received from the companion mobile application and the submitted policy claim.
Examiner notes that Brinkman’s invention is not specific to any field of endeavor including the field of insurance. 
However, Feldman, in the field of insurance, teaches submitting, to the server via the companion mobile application, a policy claim associated with the primary insurance policy and with the secondary policyholder (abstract, 0044, 0047); and updating the primary policy information stored on the server based on information received from the companion mobile application and the submitted policy claim (abstract, 0026, 0039, 0044, 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the combination of Brinkman/Brubacher invention for restricting lower-level user’s (companion mobile device) access to certain functionalities to the field of insurance as taught by Feldman for the obvious reason of enhancing the flexibility and applicability of the concept of restricting access to certain information by a higher-level user. 


Re claim 38, 40-41, 44, 46-47 and 56-57: Brinkman/Brubacher/Feldman are as discussed above. Feldman further teaches updating the subset of the primary policy information based on at least one change to the primary insurance policy information, wherein the at least one change to the primary insurance policy information is received from the companion mobile device; updating to the primary policy information; and wherein the change in primary policy information is received from a mobile server, remote device, or cloud-base network, submitted by the primary policy holder, insurance company or secondary policy holder (0044, 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include this addition features to the combination of Brinkman/Brubacher invention as taught by Feldman for the obvious reason of enhancing the flexibility and applicability to the traditional insurance field. 




Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
101:
Applicant’s arguments are substantially similar to those presented 12/08/2021 that were addressed in the office action of 03/04/2022. Examiner herein incorporates the response to argument section of the office action of 03/04/2022.  
Furthermore, Applicant argues that Examiner did not address the additional element of separate mobile applications (that is, the primary and companion mobile applications), and the server.
Examiner respectfully disagrees. The difference between these applications is solely what is accessible by each party in response to a validation. A primary policyholder is recognized as having a higher level of access, while a second policyholder is recognized as having a level of access as designated by the primary policyholder. Since access to these applications is based on user validation, it does not matter “on which device” (primary device or companion device) the request is from. The user validation determines that type of application that is made available. This is not a technological/technical improvement, and does not take that claimed invention outside the realm of abstract idea. 

Applicant’s citation of the Core Wireless (CWL) case is noted. However, in CWL the court found that, “Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. … These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  However, the present case is different: the focus of the claimed invention is not on how information is being displayed on an interface, but on imposing different levels of access to information based on type of user. Therefore, CWL does not apply here.


103:
Applicant argues that the cited references do not teach “receiving, from the server, access to the companion mobile application on the companion mobile device of the second policyholder in response to the validation.” In particular, Applicant asserts that Brinkman does not teach separate applications for a primary user (policyholder) and a secondary user (policyholder).
Examiner respectfully disagrees. Brinkman teaches this concept at abstract, [0024]-[0027], fig. 7. In particular, Brinkman discloses mobile device 102 with application 108, and mobile device 104 with application 112. (See sequence in fig. 7).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691